Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 23, 2016

                                      No. 04-16-00233-CV

                                          Julian Guerra,
                                             Appellant

                                                 v.

                                 L&F DISTRIBUTORS, LLC,
                                         Appellee

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2013-CVZ-002396 C3
                                Roel Canales, Judge Presiding


                                         ORDER
       On June 7, 2016, this Court abated this appeal to the trial court to enter an order ruling on
the motion to correct or modify judgment and to enter final judgment. This Court has received
the supplemental clerk’s record and reporter’s record reflecting the trial court’s corrected final
judgment.

       It is therefore ORDERED that this appeal is reinstated on the docket of this court.
Appellant’s brief shall be filed within 30 days of the date of this order.




                                                      _________________________________
                                                      Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court